DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.         The information disclosure statement (IDS) submitted on 10/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.         Claims 1-3, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PAP 2019/0205606 A1) in view of Soon et al. (US PAP 2021/0375010 A1).
            With respect to claims 1 and 16, Zhou et al. teaches a method and an apparatus, comprising (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096): circuitry configured to obtain projection data representing an intensity of X-rays detected by a detector array comprising a plurality of pixels, acquire a neural network, the neural network having been trained using a training dataset including input data and target data (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096), the input data comprising input projection data that was generated using a multi-resolution detector configuration corresponding to the plurality of pixels of the detector array (see paragraph 0096), and the target data comprising target projection data that was generated using a second detector configuration having a finer resolution than a coarse-resolution part of the multi-resolution configuration (see paragraph 0096), and apply the projection data to the neural network to thereby output filtered projection data from the neural network (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096).
          Zhou et al. fail to explicitly mention that the detector array comprising the plurality of pixels including first pixels and second pixels having a larger size than the first pixels.
          Soon et al. discloses a system/method for X-ray diagnosis imaging using deep learning, which explicitly teaches a circuitry configured to obtain projection data representing an intensity of X-rays detected by a detector array comprising a plurality of pixels, the plurality of pixels including first pixels and second pixels having a larger size than the first pixels (see paragraph 0106) to generate different quality images on a real object or with a computer model. 
          Zhou et al. and Soon et al. disclose related methods/apparatuses for generating an enhanced tomographic image of an object using deep learning.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the detector array comprising a plurality of pixels, the plurality of pixels including first pixels and second pixels having a larger size than the first pixels as suggested by Soon et al. in the method/apparatus of Zhou et al., since such a modification would provide user with the capabilities to generate different quality images on a real object or with a computer model. 
           It would have been obvious to treat Zhou et al. and Soon et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1 and 16 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

           With respect to claim 2, Zhou et al. (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach the apparatus according to claim 1, wherein the circuitry is further configured to apply the projection data to the neural network to thereby output the filtered projection data having a uniform pixel resolution of the first pixels (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096).
           With respect to claim 3, Zhou et al. (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach the apparatus according to claim 1, wherein the circuitry is further configured to acquire the neural network, and the neural network has been trained using the target data that is acquired using the second detector configuration, and the second detector configuration has a uniform pixel resolution corresponding to a pixel resolution of the first pixels of the detector array (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096).
           With respect to claim 13, Zhou et al. (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach the apparatus according to claim 1, wherein the circuitry is further configured to obtain the projection data, wherein the projection data is fluoroscopy data (see paragraph 0037).
            With respect to claim 14, Zhou et al. (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach the apparatus according to claim 1, wherein the circuitry is further configured to obtain the projection data, wherein the projection data is a sinogram of a computed tomography (CT) scan, and reconstruct an image from the filtered projection data (see paragraph 0037).
           With respect to claim 19, Zhou et al. (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach the method according to claim 16, wherein the step of acquiring the neural network further includes that the neural network has been trained using the target data that is acquired using second detector configuration, which has a uniform pixel resolution corresponding to a pixel resolution of the first pixels, and the step of applying the projection data to the neural network further includes that the filtered projection output from the data neural network has a uniform pixel resolution of the first pixels (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096).          
            With respect to claim 20, Zhou et al. (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach a non-transitory computer-readable storage medium including executable instructions, which when executed by circuitry, cause the circuitry to perform the method according to Claim 16 (see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096).

Allowable Subject Matter

6.          Claims 4-12, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.         The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 4-9, With respect to claim 4, Zhou et al. (US PAP 2019/0205606 A1; see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (US PAP 2021/0275010 A1; see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach the apparatus according to claim 1, further comprising an X-ray source configured to emit an X-ray beam having a field of view with a central portion and a peripheral portion, which is arranged around the central portion, and the detector array arranged across a gantry from the X-ray source to detect X-rays within the field of view of the X-ray beam (as a common arrangement for CT scanner; see paragraph 0037) but fail to explicitly teach or make obvious that the first pixels are configured in the central portion of the field of view and the second pixels are configured in the peripheral portion of the field of view as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
            With respect to claims 10-12, Zhou et al. (US PAP 2019/0205606 A1; see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (US PAP 2021/0275010 A1; see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach the apparatus according to claim 1 but fail to explicitly teach or make obvious the circuitry is further configured to train the neural network by obtaining the training dataset comprising input sinograms paired with respective target sinograms, the input sinograms being generated using the multi-resolution detector configuration, and the target sinograms being generated using the second detector configuration, using the neural network to generate output sinograms from the respective input sinograms by applying a given input sinogram to the neural network, thereby generating a corresponding output sinogram, and training the neural network by iteratively adjusting weighting coefficients the neural network to minimize a value of a loss function, the loss function measuring a disagreement between the output sinogram and a target sinogram that corresponds to the given input sinogram used when generating the output sinogram as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
          With respect to claim 15, Zhou et al. (US PAP 2019/0205606 A1; see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (US PAP 2021/0275010 A1; see paragraphs 0049, 0059, 0081, 0096-106 and 0116); see paragraphs 0217-0219 and 0219) teach the apparatus according to claim 1 but fail to explicitly teach or make obvious the circuitry is further configured to obtain projection data wherein a configuration of the first pixels of the plurality of pixels is selected from (i) a single-sided, single-band configuration, (ii) a single-sided, plus-sign configuration, (iii) an off-center, single-band configuration, (iv) an off-center, plus-sign configuration, (v) a tapered configuration, wherein the single-sided, single-band configuration has the first pixels on one side of the detector array and the second pixels on another side the detector array, the single-sided, plus-sign configuration has a first band of the first pixels along a first direction on the one side of the detector array and has a second band of the first pixels along a central axis in a second direction on the another side of the detector array, the off-center, single-band configuration has the first band of the first pixels off of center axis along the first direction but not entirely to the one side of the detector array, the off-center, plus-sign configuration has the first band of the first pixels off of center axis along the first direction but not entirely to the one side of the detector array, and has the second band of the first pixels extending to either side of the first band of in the second direction, and the tapered configuration has the first pixels in a shape that tapers in the first and second directions as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
           With respect to claim 17, Zhou et al. (US PAP 2019/0205606 A1; see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (US PAP 2021/0275010 A1; see paragraphs 0049, 0059, 0081, 0096-106 and 0116); see paragraphs 0217-0219 and 0219) teach the method according to claim 16 but fail to explicitly teach or make obvious generating the projection data using an X-ray source configured to emit an X-ray beam having a field of view with a central portion and a peripheral portion, which is arranged around the central portion, and the detector array being arranged across a gantry from the X-ray source to detect X-rays within the field of view of the X-ray beam, wherein the first pixels are configured in the central portion of the field of view and the second pixels are configured in the peripheral portion of the field of view, and the X-ray source is further configured to emit a higher X-ray intensity in the central portion of the field of view than in the peripheral portion of the field of view as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.
            With respect to claim 18, Zhou et al. (US PAP 2019/0205606 A1; see abstract; paragraphs 0039, 0040, 0043, 004, 0055, 0061, 0062, 0069, 0092, 0094 and 0096) in view of Soon et al. (US PAP 2021/0275010 A1; see paragraphs 0049, 0059, 0081, 0096-106 and 0116) teach the method according to claim 16 but fail to explicitly teach or make obvious training the neural network by obtaining the training dataset comprising input sinograms paired with respective target sinograms, the input sinograms being acquired using the multi-resolution detector configuration, and the target sinograms being using the second detector configuration, using the neural network to generate output sinograms from the respective input sinograms by applying a given input sinogram to the neural network, thereby generating a corresponding output sinogram, and training the neural network by iteratively adjusting weighting coefficients the neural network to minimize a value of a loss function, the loss function measuring a disagreement between the output sinogram and a target sinogram that corresponds to the given input sinogram used to generate the output sinogram, wherein the loss function includes a peak signal to noise ratio, a structural similarity index, and/or an lp,-norm of a difference between the respective target sinograms and the filtered sinograms corresponding to the input sinograms, and the neural network is trained to generate output sinograms having enhanced resolution relative to the input sinograms by using the training dataset in which the second detector configuration used to acquire the target sinograms has a uniform pixel resolution corresponding to a pixel resolution of the first pixels as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion

8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buckler et al. (US PAP 2019/0244348 A1; see paragraphs 0081 and 0092); Chen et al. (US PAP 2019/0251713 A1; see paragraphs 0054, 0067, 016, 0113 and 0137) and Wang et al. (US PAP 2019/0325621 A1; see paragraphs 0003, 0007, 0030, 0033 and 0043) teach the method and apparatus comprising circuitry configured to acquire a neural network having been trained using a training dataset including input data and target data, the input data comprising input projection data that was generated using a multi-resolution detector configuration.
9.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ May 17, 2022